                                                                                y        JUN 2 6 2019 ~                    ~


                                        UNITED STATES DISTRICT COURT
                                       CENTRAL DISTRICT OF CALIFORNIA
     UNITED STATES OF AMERICA,                                    CASE NUMBER
                                                      PLAINTIFF
                               ►~.,

   1 ~~ S ~
   .                   '~l ~ a' ~ ~r ~-~f~'                          ORDER OF TEMPORARY DETENTION
                                                                       PENDING HEARING PURSUANT
                                               DEFENDANT(S).              TO BAIL REFORM ACT


      Upon motion of        C~~~'~`''~'~                       _         ,IT IS ORDERED that a detention hearing
  is set for 17z1~a.;}~ nom. ~.~:,,r c ~ 4                 ,~' Z         , at    `: ~ ~~ C~la.m. / Op.m. before the
  Honorable ..,Gcl~~ ~1► ~nr_ ~~.~v 1 `. , ,r.,~,                        , in Courtroom '1~ v
       Pending this hearing, the defendant shall be held in custody by the
                                                                             United States Marshal or
                         (Other ct~slodinl o~ce~)
                                                                                  and produced for the hearing.



  Dated:       ~' ~ ~ f 1                                                                      ~[   h ~. .~.~ P   +~ ~1.d\. ~I a.J iY3so



                                                    U.l~




                   ORDER OF TEMPORARY DETENTION PENDING HEARING PURSUANT TO BAlL REFORM
                                                                                              ACT
CR-66(10/97)
                                                                                                                       Page I of
